Citation Nr: 0434331	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism due 
to an undiagnosed illness, including as due to undiagnosed 
illness.

2.  Entitlement to service connection for alopecia totalis, 
to include brittle nails, including as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1986 to 
September 1999 including service in the Southwest Asia 
Theater during the Persian Gulf War from October 1990 to June 
1991.  

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO, which denied entitlement to 
service connection for the disabilities enumerated above.

In October 2003, the Board remanded the issue of entitlement 
to service connection for alopecia totalis to include brittle 
nails due to undiagnosed illness in order to cure a 
procedural defect.  

In December 2003, the Board remanded the issue of entitlement 
to service connection for hypothyroidism due to undiagnosed 
illness pursuant an order of the Court of Appeals for 
Veterans Claims dated in June 2003.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  Hyperthyroidism is not shown to be related to his active 
duty service.

3.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by hypothyroidism.  The veteran's hypothyroidism is 
attributed to a diagnosed illness.

4.  Alopecia totalis is not shown to be related to the 
veteran's active duty service or to have been aggravated 
thereby.

5.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by alopecia totalis.  The veteran's alopecia totalis is 
attributed to a diagnosed illness.


CONCLUSION OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
hypothyroidism have not been met. 38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2003).

2.  The criteria necessary to establish service connection on 
either a direct basis, due to aggravation, or due to 
undiagnosed illness for alopecia totalis with brittle nails 
have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  

Further, by February 2002 and January 2004 letters and July 
2004 supplemental statements of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and via these documents, he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board notes that in the February 2002 letter, the RO 
instructed the veteran to respond within 60 days as opposed 
to the one-year period to which he is entitled.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, (Fed. Cir. 2003).  The Board observes 
that this procedural defect constitutes harmless error as the 
veteran has had ample opportunity to submit evidence and 
argument in his behalf and he was apprised of his entitlement 
to a one-year response period in the January 2004 letter.

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

The veteran's DD Form 214 reflects service in the Persian 
Gulf.  He is the recipient of the Kuwait Liberation Medal and 
the Southwest Asia Service Medal with Bronze Service Stars.

On June 1986 report of medical history, the veteran denied 
thyroid problems.  The veteran reported, however, that he 
developed global alopecia in 1984 but indicated that some 
hair regrowth occurred one year prior.  The new hair growth 
was white, so the veteran elected to shave his scalp.  

The June 1986 induction medical examination report reveals 
the presence of global alopecia since 1984.  Blood tests 
pertinent to the thyroid were all negative.  The veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

A July 1986 letter from a physician at Columbia-Presbyterian 
Medical Center in New York reflected that the veteran 
suffered from alopecia totalis.  The physician explained that 
alopecia totalis was associated with anemia, thyroid 
dysfunction, and/or certain medications.  The physician 
explained, however, that at times no cause for alopecia 
totalis is found.  The cause of the veteran's alopecia 
totalis, according to the physician, was unknown.  The 
physician indicated that the veteran's alopecia totalis was 
benign and that the veteran's health was otherwise 
"excellent."  His thyroid function was normal.

A December 1987 service medical notation revealed that 
alopecia universalis developed approximately 18 months prior.  
Another December 1987 notation reflected that the veteran's 
hair was beginning to grow back in patches.

In May 1988, service medical records reflected a diagnosis of 
alopecia universalis.  In December 1988, he was again treated 
for that condition.  

In May 1989, the veteran complained of a two and a half 
history of hair loss over the entire body.  He indicated that 
six months later some regrowth occurred particularly on the 
body.  Hair regrowth on the head was patchy and tended to 
fall out again.  The examiner noted that the veteran's health 
was otherwise excellent and that the veteran exhibited no 
symptoms of thyroid disease.  

On August 1992 report of medical history completed by the 
veteran, he failed to report either alopecia totalis or 
thyroid problems.  

On August 1992 separation medical examination, thyroid 
problems and alopecia were not noted.  

On March 1993 VA medical examination, the veteran reported a 
history of alopecia before service.  The examiner noted that 
body hair growth was normal but that, according to the 
veteran, head hair growth was white.  The examiner noted that 
the veteran's scalp was clean shaven.  The examiner diagnosed 
a history of alopecia.

On August 1993 medical examination prior to a psychiatric 
hospital admission, the examiner observed that the veteran's 
head was totally without hair.  The diagnosis was alopecia 
totalis of the head.

On October 1993 discharge examination report, the examiner 
noted alopecia totalis.

On September 1994 Persian Gulf War medical examination, the 
veteran complained of joint pain, mainly in the knees, hair 
loss on the face, stomach, underarms, and right leg, and 
brittle fingernails.  The examiner observed that the 
veteran's head was shaven and that there was one small area 
of alopecia on the right mandible.  The examiner diagnosed 
alopecia about the face, stomach, and right leg and a history 
of brittle nails.

In May 1995, the veteran filed a claim of entitlement to 
service connection for hair loss.

By August 1995 rating decision, the RO denied service 
connection for alopecia totalis claimed as hair loss.  

In July 1996, the veteran filed a claim of service connection 
for "under-active thyroid" due to Persian Gulf service.

On August 1996 VA medical examination, the veteran reported 
chronic fatigue upon returning from the Gulf War.  The 
veteran indicated, however, that he no longer felt fatigue.  
The examiner indicated that the claims file was not available 
for review.  He diagnosed hypothyroidism.

The veteran was hospitalized in January 1997 when he 
presented at the emergency room with complaints of abdominal 
pain.  The discharge report reflected scalp alopecia and 
hypothyroidism.

By October 1997 rating decision, the RO denied service 
connection for hypothyroidism claimed as under active thyroid 
condition as due to undiagnosed illness, service connection 
for alopecia totalis claimed as hair loss due to undiagnosed 
illness, and service connection for brittle nails as due to 
undiagnosed illness.

In an April 1999 hearing, the veteran testified that he was 
told he suffered from alopecia when he entered service.  At 
that time, according to the veteran, hair loss was limited to 
the head.  In service, however, he began to lose his 
eyebrows, mustache, facial hair, and so on.  He indicated 
that he did not have total hair loss until service in the 
Persian Gulf.  The veteran indicated that he currently had 
only some leg hair and pubic hair.  With respect to the 
thyroid, he indicated that he was told his fatigue resulted 
from thyroid problems.  He also indicated that he was told 
that his hair loss resulted from his "under active" 
thyroid.  He asserted that hypothyroidism and alopecia 
totalis resulted from Persian Gulf service.

On August 2001 VA medical examination for chronic fatigue, 
the examiner observed that the veteran did not have any 
clinically known disease causing fatigue.  The examiner 
indicated that chronic fatigue was not found and that the 
veteran did not suffer from chronic fatigue with tiredness.  
The examiner asserted that fatigue was associated with 
hypothyroidism and that it improved with treatment of the 
underlying condition.

On August 2001 VA dermatologic examination report, the 
examiner noted a history of alopecia before service.  In 
service, the veteran developed frank alopecia.  The veteran 
reported that in service, hair loss about the face obviated 
the need to shave.  He also indicated that he lost his 
eyebrows.  The nails were not brittle according to the 
examiner.  The examiner observed alopecia totalis over the 
scalp and face except for the upper eyebrows.  Otherwise, he 
had normal male hair distribution.  

The examiner diagnosed a history of alopecia areata and 
present alopecia, not otherwise specified over the scalp and 
face.  The examiner stated that the reason for this condition 
was unknown.  Its relationship to alopecia areata that 
existed prior to service was unknown.

On August 2001 VA examination of the thyroid report, the 
examiner noted that he had reviewed the claims file and that 
hypothyroidism was diagnosed in 1995.  On examination, the 
veteran denied unusual fatigue.  The veteran's thyroid was 
minimally enlarged and nontender.  There were no signs of 
vision abnormalities.  Muscle strength was excellent.  
Diagnostic tests were conducted in conjunction with the 
examination.  The examiner diagnosed improved hypothyroidism 
under treatment and opined that the etiology thereof was 
unknown.  The examiner indicated, however, that the veteran's 
hypothyroidism could only be dated after service and that the 
earliest diagnosis was in 1995.  The examiner indicated that 
the veteran's fatigue should not be considered an undiagnosed 
disorder.

On February 2004 VA thyroid examination report, the examiner 
indicated that he reviewed the record and examined the 
veteran.  On examination, the veteran reported that his hair 
began to grow back after starting to take medication for his 
thyroid condition.  The examiner diagnosed hypothyroidism 
that was controlled with medication.  The examiner indicated 
that an opinion reflecting a relationship between the 
veteran's hypothyroidism and service would constitute 
"unfounded speculation."  The examiner explained that 
medical examination reports dated in February and March 1993 
did not reveal hypothyroidism and that the veteran did not 
complained of symptoms consistent with hypothyroidism at that 
time.

On February 2004 VA dermatologic examination report, the 
examiner noted a history of scalp alopecia prior to service 
and alopecia over other areas of the body and face during 
service in the Gulf War.  After being diagnosed with 
hypothyroidism and being placed on medication to control that 
condition, hair growth returned with some regrowth on the 
scalp as well.  The examiner observed diffuse hair growth on 
the scalp.  Eyebrows, facial hair, and nails were normal.  
The examiner diagnosed alopecia universalis, significantly 
improved with medication.  The examiner opined that this 
condition was "less likely related to service connection."  
The brittle nails resulted from alopecia totalis and were 
resolving.  The examiner also stated, "Well it is possible 
that the alopecia totalis could have worsened during 
[service], it is possible that also this was a result of 
natural progression of the disorder."  In any event, 
according to the examiner, the condition was resolving.

In an April 2004 memorandum, the examiner who conducted the 
February 2004 thyroid examination reiterated that to conclude 
that the veteran's hypothyroidism began in service would be 
"unfounded speculation."

In April 2004, the examiner who conducted the February 2004 
dermatologic examination stated that the veteran had alopecia 
areata before service and that it possibly progressed beyond 
normal progression of that condition during service.  The 
examiner indicated that it would be impossible to "know for 
sure."  She stated, however, that stress could cause the 
progression of alopecia areata.  

In June 2004, the VA dermatologist again clarified her 
opinion.  She indicated that it would be impossible to 
determine "without speculation" whether the veteran's 
alopecia totalis worsened during service or as a result 
thereof.  Also, if his alopecia totalis did indeed worsen 
during service, it would be impossible to know whether it was 
aggravated by service or occurred as a result of the normal 
progression of the condition.  

Law and Regulations 

Standard of review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Service connection based on service in the Persian Gulf War

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  Id.

Presumption of soundness/aggravation

According to the statute, every veteran shall be taken to 
have been in sound condition when entering service, except as 
to defects, infirmities, or disorders noted at the time of 
examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.

Analysis

Hypothyroidism 

At the outset, the Board notes that service connection for 
hypothyroidism cannot be granted as due to undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
veteran's hypothyroidism has been clearly diagnosed and is 
not part of an unexplained cluster of signs and symptoms.  
Id.  

Similarly, the veteran is not entitled to service connection 
for hypothyroidism on a direct basis.  The service medical 
records are silent with respect to a diagnosis of 
hypothyroidism and diagnostic tests revealed a normal thyroid 
gland until 1995, well after service.  Hypothyroidism, 
indeed, was first diagnosed in 1995.

The February 2004 VA medical opinion and April 2004 
memorandum reflect that a conclusion that hypothyroidism was 
somehow related to service would be purely speculative.  The 
Board observes that the August 2001 VA examiner opined that 
the etiology of the veteran's hypothyroidism was unknown but 
that the condition did not manifest until 1995.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim.  As such, the benefit of the doubt rule is not for 
application.  See Ortiz, supra.  There is absolutely no 
evidence of signs or symptoms of hypothyroidism until 1995.  
The etiology has been said to be unknown; only utter 
speculation, however, could lead to a conclusion of in-
service incurrence.  Service connection for a disability 
cannot be granted on the basis of mere speculation.  38 
C.F.R. § 3.102.

As there is no demonstrable nexus between the veteran's 
hypothyroidism and service, service connection for that 
condition is denied.  38 C.F.R. § 3.303.  

The Board recognizes the veteran's assertions that his 
hypothyroidism is related to service in the Gulf.  The 
veteran, however, is not competent to provide diagnoses or 
medical opinions upon which the Board may rely.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that lay 
persons are not competent to offer medical opinions).

Alopecia totalis with brittle nails

Initially, the Board observes that service connection for 
alopecia totalis with brittle nails cannot be granted as due 
to undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  The veteran's condition has been clearly diagnosed as 
either alopecia totalis or alopecia areata and is not part of 
an unexplained cluster of signs and symptoms.  Id.  Moreover, 
the veteran's nails are no longer brittle, and service 
connection can only be granted for current disabilities.  
See, e.g., Gilpin, supra.

The veteran's alopecia is well documented on entry into 
service.  Indeed, the veteran himself reported the condition 
in June 1986 and indicated that he had been suffering from 
hair loss since 1984.  The induction examination report also 
referred to alopecia.  Because it is quite clear that 
alopecia had its onset before service and because the 
condition is documented on entry into service, the veteran is 
not entitled to the presumption of soundness with respect to 
that condition.  38 U.S.C.A. § 1111.

As well, the veteran is not entitled to service connection 
for alopecia totalis on a direct basis because is did not 
originate in service.  38 C.F.R. § 3.303.

The question, therefore, is whether service connection for 
alopecia totalis can be granted on the basis of aggravation.  

The extent of the veteran's alopecia before service and 
during service is unclear.  A review of the evidence leads 
the Board to conclude that the condition has waxed and waned.  
According to the veteran, however, his alopecia worsened 
during service to include the face and eyebrows as well as 
body hair.  The Board notes that currently, body hair growth 
is normal as are the veteran's nails.  He still suffers from 
alopecia that appears to involve the head primarily.

The Board concludes that even assuming, arguendo, that the 
veteran's alopecia increased in severity during service, 
service connection on the basis of aggravation cannot be 
granted.  38 U.S.C.A. § 1153.

The February 2004 VA dermatologic examination report and 
associated clarifications reflect that even if aggravation 
took place during service, it was impossible to ascertain 
whether that condition was aggravated beyond its natural 
course.  

Because aggravation of the veteran's dermatologic condition 
has not been shown, service connection for alopecia totalis 
with brittle nails on a basis of aggravation cannot be 
granted.  Id.; 38 C.F.R. § 3.303.

There is no concrete evidence of aggravation of the veteran's 
alopecia totalis during service.  Indeed, there is no 
positive evidence of aggravation in service.  As the evidence 
for and against the veteran is not shown to be in relative 
equipoise, the benefit of the doubt rule is not for 
application.  Ortiz, supra.  

In any event, as explained above, service connection cannot 
be granted on the basis of speculation, and whether the 
veteran's pre-existing condition worsened in service and 
whether any such worsening was in excess of the natural 
progression of the condition can only be determined based on 
speculation.  38 C.F.R. § 3.102.

Again, the Board is aware of the veteran's assertions 
regarding the aggravation of his alopecia totalis in service.  
The veteran, however, is not competent to provide diagnoses 
or medical opinions upon which the Board may rely.  See 
Espiritu, supra.  


ORDER

Service connection for hypothyroidism is denied.

Service connection for alopecia totalis to include brittle 
nails is denied.



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



